Affirmed and Opinion Filed November 25, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00945-CR
                                    No. 05-14-00946-CR

                        LADEREK KINTE REYNOLDS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                     Trial Court Cause Nos. F09-58630-Y, F11-60044-Y

                             MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Myers and Brown
                               Opinion by Chief Justice Wright

       LaDerek Kinte Reynolds appeals his convictions, following the revocation of his

community supervision and adjudication of his guilt, for unlawful possession of a firearm by

felon and assault involving family violence.    See TEX. PENAL CODE ANN. §§ 22.01(a)(1),

(b)(2)(B), 46.04(a)(1), (e) (West 2011 & Supp. 2015); TEX. FAM. CODE ANN. §§ 71.0021, 71.005

(West 2014 & Supp. 2015). The trial court assessed punishment at four years’ imprisonment in

each case. On appeal, appellant’s attorney filed a brief in which she concludes the appeals are

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in
effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12

(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We

advised appellant of his right to file a pro se response, but he did not file a pro se response. See

Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate

courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.




Do Not Publish
TEX. R. APP. P. 47
140945F.U05
 
 
                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE




                                                ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


LADEREK KINTE REYNOLDS,                            Appeal from the Criminal District Court
Appellant                                          No. 7 of Dallas County, Texas (Tr.Ct.No.
                                                   F09-58630-Y).
No. 05-14-00945-CR       V.                        Opinion delivered by Chief Justice Wright,
                                                   Justices Myers and Brown participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 25, 2015.




                                            ‐3‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


LADEREK KINTE REYNOLDS,                            Appeal from the Criminal District Court
Appellant                                          No. 7 of Dallas County, Texas (Tr.Ct.No.
                                                   F11-60044-Y).
No. 05-14-00946-CR       V.                        Opinion delivered by Chief Justice Wright,
                                                   Justices Myers and Brown participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 25, 2015.



 
 
 

 




                                            ‐4‐